Citation Nr: 1000218	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left eye ptosis.

2.  Entitlement to service connection for blurry vision.

3.  Entitlement to service connection for back pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and T.L.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 
1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims for service connection for left eye ptosis, blurry 
vision and back pain.  The Veteran disagreed and perfected an 
appeal.

In November 2009, the Veteran, his representative and T.L. 
presented testimony in support of the Veteran's claims at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran seeks service connection for left eye ptosis, 
blurry vision and back pain.  He essentially contends that 
his pre-existing left eye ptosis condition was aggravated 
during service and that he incurred blurry vision during his 
active duty service.  He also contends that his complaints of 
back pain during service have resulted in his current back 
condition which includes arthritis.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In addition, under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the VA must provide a VA medical 
examination in service connection claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

The Veteran has not received a VA medical examination.  With 
regard to Hickson and McLendon element (1), the record 
evidence regarding left eye ptosis and blurry vision includes 
the Veteran's testimony that he currently suffers from 
diminished vision and that he continues to suffer from a 
worsening left eye ptosis condition.  The Board observes that 
the Veteran is competent to describe his current symptoms of 
each disorder.  See Buchanan v. Nicholson, 451 F.3d. 1331 
(Fed. Cir. 2006).  

With regard to element (2) and the left eye ptosis and blurry 
vision claims, the Board observes that the Veteran's service 
treatment records show a pre-existing left eye ptosis 
condition was noted upon the Veteran's entry into service, 
and left eye vision was noted during service to be 20/50 
shortly before his discharge from active duty.  With regard 
to McLendon element (3), the Veteran has testified that his 
ptsosis condition has been getting continually worse since 
his discharge from active duty and his vision has also 
worsened since service.  As noted, there is no medical 
evidence regarding the etiology of blurry vision or regarding 
whether the Veteran's pre-existing ptosis condition was 
aggravated during service.  The Board observes that a pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease. See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  Thus, a medical examination 
is warranted for both eye claims.


With regard to the Veteran's claimed back condition, the 
Board observes that the record includes a January 2007 MRI 
scan report indicating findings of "multi-level moderate to 
advanced disc space narrowing in thoracic spine" and 
"multi-level disc space narrowing in the lumbar spine with 
endplate degenerative change most prominent Lr-L5."  Thus, 
element (1) appears to be satisfied.  The Veteran's service 
treatment records include an October treatment report of 
complaints of back pain, and the Veteran relates that his 
treating physician has told him that his back condition 
"probably began" during his active duty service.  See 
hearing transcript at page 6.  There is no medical evidence 
of record providing an opinion regarding the etiology of the 
Veteran's back condition.  Such an opinion is necessary to 
adjudicate the Veteran's back claim.

The Board also notes that the Veteran indicated in his August 
2007 claim that medical records regarding his left eye ptosis 
and blurry vision were available from Dr. K of the Crittenden 
Memorial Hospital in West Memphis, Arkansas.  A review of the 
record evidence indicates that there are no such records in 
the Veteran's VA claims folder.  VA is obligated under 
38 C.F.R. § 1.159(c) (2009) to seek those records.

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the Veteran in 
writing and request that he identify any 
health care provider who treated his left 
eye ptosis since his discharge from active 
duty.  Any response should be associated 
with the Veteran's VA claims folder.

2.  VA should obtain records from any 
health care provider who treated the 
Veteran's left eye ptosis and blurry 
vision, including Dr. K. as indicated in 
the Veteran's August 2007 claim.  Any such 
records obtained should be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing, 
VA should arrange for the Veteran to be 
examined by an appropriate VA medical 
practitioner who must review the Veteran's 
VA claims folder prior to the examination 
of the Veteran.  The examiner must 
describe the current nature and extent of 
any eye condition, to include left eye 
ptosis and blurry vision.  The examiner 
must also provide an opinion whether the 
Veteran's left eye ptosis was aggravated 
during service beyond the natural progress 
of the disease or condition.  In addition, 
the examiner must provide an opinion 
whether the Veteran's blurry vision was 
incurred during his active duty service.  
If a requested opinion can not be provided 
without resort to speculation, the 
examiner must provide reasons why that is 
the case.  The examiner's written report 
must indicate that the Veteran's VA claims 
folder was reviewed prior to the 
examination.  The examiner's report shall 
be associated with the Veteran's VA claims 
folder.

4.  VA shall arrange for the Veteran to be 
examined by an appropriate medical practitioner 
who should review the Veteran's VA claims 
folder prior to the examination.  The examiner 
shall provide a description of the current 
nature and extent of the Veteran's back 
condition, including range of motion and an 
opinion whether the Veteran's back condition 
includes functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-
ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner shall provide an 
opinion whether the Veteran's current back 
condition was incurred during his active 
duty service.  If an opinion can not be 
provided without resort to speculation, 
the examiner must provide reasons why that 
is the case.  Any diagnostic testing or 
imaging deemed necessary should be 
accomplished.  The examiner's written 
report must indicate that the Veteran's VA 
claims folder was reviewed prior to the 
examination.  The examiner's report shall 
be associated with the Veteran's VA claims 
folder.

5.  After completion of the foregoing, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for left eye 
ptosis, blurry vision and a back condition.  If 
the benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


